Citation Nr: 0909453	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to an initial increased evaluation for 
chronic fatigue syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

The Veteran is in receipt of a total disability rating based 
on individual unemployability (TDIU), effective September 24, 
1997.

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's chronic fatigue syndrome is manifested by 
fatigue symptoms which are nearly constant and restrict 
routine daily activities by less than 25 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for chronic 
fatigue syndrome have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.88a, 4.88b, Diagnostic Code 6354 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in June 2003 and 
January 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Additionally, a July 2008 letter 
informed the Veteran of how the RO assigns disability ratings 
and effective dates if a claim for an increased rating or 
service connection is granted and complies with the holding 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, service personnel records, VA medical 
records, private medical records, Social Security records, 
and lay statements from the Veteran and former service 
colleagues are associated with the claims file. The Veteran 
was afforded VA examinations. See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The Veteran was granted service connection for chronic 
fatigue syndrome in an August 2004 rating decision and 
assigned an initial 10 percent rating effective May 27, 2003. 
The Veteran contends that his current disorder is more severe 
than the currently assigned rating. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board will grant the appeal and assign a 20 percent 
disability evaluation. 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Chronic fatigue syndrome is rated in accordance with the 
criteria set forth in 38 C.F.R. § 4.88b, Diagnostic Code 
6354. 

Chronic fatigue syndrome is rated 10 percent disabling 
when there is debilitating fatigue, cognitive 
impairments (such as inability to concentrate, 
forgetfulness, or confusion) or a combination of other 
signs and symptoms that wax and wane, but result in 
periods of incapacitation of at least one but less than 
two weeks total duration per year, or symptoms 
controlled by medication. 

A 20 percent disability evaluation is assigned for 
symptoms which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-
illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than 
four weeks total duration per year. 

A 40 percent rating is warranted when the manifestations 
are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks 
total duration per year. 

A 60 percent rating is warranted when the manifestations 
of chronic fatigue syndrome are nearly constant and 
restrict routine daily activities to less than 50 
percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least 
six weeks total duration per year. 

A 100 percent disability rating is warranted for 
symptoms which are nearly constant and so severe as to 
restrict routine daily activities almost completely and 
which may occasionally preclude self-care.

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician. See Note to 38 C.F.R. § 
4.88b, Diagnostic Code 6354.

In an October 2003 VA neurological examination, the veteran 
reported problems with headaches for the past 25 years. The 
veteran reported the headaches appeared brought on by a knot 
in his neck, eye strain and tension. The examiner diagnosed 
the veteran with combined muscle contraction tension 
headaches.

In an October 2003 VA psychiatric examination, the Veteran 
reported problems with sleep for approximately the past 13 
years. The Veteran stated he had many aches and pains and 
could not get comfortable. He stated his concentration and 
memory were poor and that he was easily distracted. The 
examiner noted the Veteran's remote and recent memory 
appeared to be adequate, insight and judgment appeared to be 
adequate as well as intellectual capacity. The examiner 
diagnosed the Veteran with depressive disorder.

In a June 2005 VA treatment record, the examiner stated that 
the course of the Veteran's affective illness since the Gulf 
War had been one of intermittent symptoms, he had not been 
depressed on a chronic basis, whereas his physical symptoms 
had been present on a daily basis. The examiner opined the 
Veteran's persistent fatigue could not be explained as a 
symptom of his service-connected major depressive disorder.

In an October 2005 letter, Dr. KAS stated that she had been 
following the Veteran for multiple medical problems since 
August 2005, to include degenerative disc disease in the neck 
and lumbar spine, neurogenic bladder, degenerative joint 
disease, Barrett's esophagus, irritable bowel syndrome, 
erectile dysfunction, seasonal allergies, depression and 
chronic fatigue. Dr. KAS referred the Veteran to Dr. JDW, who 
opined the Veteran fulfilled the criteria for chronic fatigue 
syndrome. 

In a December 2005 VA special Gulf War registry examination, 
the veteran reported chronic fatigue, joint and muscle aches, 
poor sleep and chronic headaches. He was diagnosed with 
chronic fatigue syndrome, irritable bowel syndrome, chronic 
headaches, and depressive disorder. 

In a February 2006 VA rheumatology consultation, the veteran 
report polyarthralgia and fatigue since 1991. He reported 
pain was aggravated by movement. The veteran was diagnosed 
with multisite osteoarthritis and chronic fatigue. 

In a March 2006 VA fibromyalgia examination, the Veteran 
reported that when he came back from the Persian Gulf, he 
experienced chronic fatigue. He reported experiencing the 
same amount of tiredness after he worked, before he worked, 
and after chores. He also reported multiple joint aches and 
pain. The examiner opined that the Veteran was most likely to 
have chronic fatigue syndrome versus fibromyalgia. The 
examiner stated the Veteran did satisfy most of the criteria 
for fibromyalgia, in the sense that he had the symptoms, the 
weakness, the fatigue, gastrointestinal symptoms, sleeping 
disturbance, depression, anxiety, etc. The examiner stated, 
however, he was reluctant to make a diagnosis of fibromyalgia 
due to the absence of trigger points.

In a March 2006 VA psychiatric examination, the Veteran 
reported that he had trouble with sleep, his concentration 
was sporadic, he was anxious and experiencing memory 
problems. Upon examination, the examiner noted the Veteran 
was alert, cooperative and friendly. The examiner stated 
there was no impairment of thought processes or communication 
and his memory, both remote and recent, was adequate.

In a January 2007 VA primary care annual examination 
notation, the veteran reported experiencing sharp fleeting 
headaches and reported that he had been under stress 
recently. He reported no unexpected weight change, fever, or 
fatigue. 
He reported mild joint pain and stiffness. He further 
reported that he ate, slept, and performed activities of 
daily living well.

The Veteran underwent a VA examination in July 2007 and 
reported that beginning in approximately 1990-1992, he "felt 
tired most of time." He said he felt like he had the chronic 
"blahs." The Veteran denied any chills or fever, however, 
he stated he felt hot and cold at inappropriate times. The 
examiner noted a history of nonexudative pharyngitis as part 
of his allergic rhinitis syndrome, along with occasional 
tender cervical and axillary lymph nodes. He reported 
generalized muscle aches and pain in a variety of joints due 
to a variety of joint problems. He had fatigue which he 
reported lasted all of the time with no change in the level 
of fatigue. The Veteran said the fatigue was not particularly 
aggravated by exercise. He reported some headaches but 
associated them mainly with his sinus and allergic rhinitis 
problems. The examiner noted the Veteran was diagnosed with 
depression, but not being treated. He reported sleep 
disturbance which caused him to sleep an hour or two at a 
time. 

He reported being able to conduct his activities of daily 
living with no significant problems, other than the fatigue, 
which he said caused him to take naps every single day even 
through he spent eight to nine hours a day in bed. He 
reported being able to mow a very small yard and to shop. The 
examiner opined no evidence of any cognitive impairment was 
noted. The Veteran reported no incapacitating episodes 
requiring bed rest or hospitalization. The Veteran was taking 
no medication for chronic fatigue syndrome. The examiner 
diagnosed the Veteran with chronic fatigue syndrome. The 
examiner stated the Veteran fit the criteria for chronic 
fatigue syndrome better than he did for fibromyalgia 
syndrome.

In a June 2008 VA primary care annual examination notation, 
the veteran reported no unexpected weight change, fever, or 
fatigue. The veteran reported no headaches, but that he 
experienced mild joint pain and stiffness. 

The Board notes the veteran is competent to report symptoms 
he experiences. Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995)). 
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994). 

The Veteran also submitted "buddy statements," which 
indicated the Veteran was observed as always fatigued with 
body aches. (See statements of VCP dated March 1995; DDM and 
TDW of July 2001; RER of November 2001; and JEB of March 
2002)

Additionally, the Veteran is in receipt of Social Security 
disability benefits for the period beginning August 1997 due 
to arthritis of the hands, feet, and knees; a neurogenic 
bladder; and ulnar nerve entrapment in his left arm and hand.

In order to warrant an increased evaluation under Diagnostic 
Code 6354, the Veteran's chronic fatigue syndrome would need 
to show debilitating fatigue, cognitive impairments (such as 
inability to concentrate forgetfulness, confusion), or a 
combination of the signs and symptoms that are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or signs or symptoms 
that wax and wane, resulting periods of incapacitation of at 
least two but less than four weeks total duration per year. 

The Board finds that Veteran is entitled to an initial 
evaluation of 20 percent, and no more, since the Veteran's 
chronic fatigue syndrome symptoms are nearly constant and 
restrict his daily activities to 25 percent less than the 
pre-illness level; these are the threshold criteria for a 20 
percent rating. A rating of 40 percent is not appropriate 
unless the evidence shows that the symptoms restrict daily 
activities to 50 to 75 percent of the pre-illness level, or 
result in periods of incapacitation of four to six weeks 
total duration per year, and neither of these criteria is 
shown by the evidence of record.  The Veteran reported being 
able to conduct his activities of daily living with no 
significant problems, the ability to shop, and mow a small 
yard. 

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt. The evidence of record shows that the 
manifestations of the Veteran's service-connected chronic 
fatigue syndrome more closely approximates the criteria  
required for the higher rating of 20 percent, but not more. 

Therefore, the Board finds that an initial 20 percent 
evaluation, but no higher, is warranted for the veteran's 
service-connected chronic fatigue syndrome. 


ORDER

A rating of 20 percent for chronic fatigue syndrome is 
granted, subject to the law and regulations governing the 
award of monetary benefits.
 

REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The Veteran seeks service connection for a cervical spine 
disability. The Veteran is currently service-connected for 
degenerative disc disease of the lumbar spine. In his May 
2003 claim of entitlement to service connection for a 
cervical spine disability and in subsequent written 
statements, the Veteran stated that his cervical spine 
disability is the result of an in-service injury and 
secondarily, to his service-connected lumbar and thoracic 
conditions. Therefore, he maintains that service connection 
is warranted on a secondary basis. 38 C.F.R. § 3.310(a).  The 
Veteran has not been notified of the requirements to 
establish service connection on a secondary basis and hence, 
a remand is in order.

The law also provides that secondary service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that the Veteran 
has been issued a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish secondary 
service connection, in accordance with 
38 C.F.R. § 3.310 (2008).

2.	The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his 
cervical disorder(s). The RO/AMC should 
then obtain and associate with the 
claims file any records identified by 
the Veteran that are not already in the 
claims file. The RO/AMC should ensure 
that all VA medical treatment records 
are associated with the file.

3.	The RO should review the Veteran's 
claim for service connection for a 
cervical spine disability, on both a 
direct and secondary basis. If the 
claim is denied, a supplemental 
statement of the case should be issued 
to the Veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The Veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


